Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 1 of 124 Page ID
                                  #:21835




                Exhibit O
         To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 2 of 124 Page ID
                                  #:21836
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 3 of 124 Page ID
                                  #:21837
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 4 of 124 Page ID
                                  #:21838
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 5 of 124 Page ID
                                  #:21839
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 6 of 124 Page ID
                                  #:21840
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 7 of 124 Page ID
                                  #:21841
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 8 of 124 Page ID
                                  #:21842
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 9 of 124 Page ID
                                  #:21843
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 10 of 124 Page ID
                                   #:21844
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 11 of 124 Page ID
                                   #:21845
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 12 of 124 Page ID
                                   #:21846
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 13 of 124 Page ID
                                   #:21847
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 14 of 124 Page ID
                                   #:21848
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 15 of 124 Page ID
                                   #:21849
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 16 of 124 Page ID
                                   #:21850
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 17 of 124 Page ID
                                   #:21851
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 18 of 124 Page ID
                                   #:21852
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 19 of 124 Page ID
                                   #:21853
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 20 of 124 Page ID
                                   #:21854
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 21 of 124 Page ID
                                   #:21855
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 22 of 124 Page ID
                                   #:21856
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 23 of 124 Page ID
                                   #:21857
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 24 of 124 Page ID
                                   #:21858
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 25 of 124 Page ID
                                   #:21859
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 26 of 124 Page ID
                                   #:21860
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 27 of 124 Page ID
                                   #:21861
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 28 of 124 Page ID
                                   #:21862
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 29 of 124 Page ID
                                   #:21863
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 30 of 124 Page ID
                                   #:21864
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 31 of 124 Page ID
                                   #:21865
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 32 of 124 Page ID
                                   #:21866
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 33 of 124 Page ID
                                   #:21867
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 34 of 124 Page ID
                                   #:21868
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 35 of 124 Page ID
                                   #:21869
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 36 of 124 Page ID
                                   #:21870
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 37 of 124 Page ID
                                   #:21871
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 38 of 124 Page ID
                                   #:21872
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 39 of 124 Page ID
                                   #:21873
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 40 of 124 Page ID
                                   #:21874
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 41 of 124 Page ID
                                   #:21875
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 42 of 124 Page ID
                                   #:21876
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 43 of 124 Page ID
                                   #:21877
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 44 of 124 Page ID
                                   #:21878
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 45 of 124 Page ID
                                   #:21879
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 46 of 124 Page ID
                                   #:21880
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 47 of 124 Page ID
                                   #:21881
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 48 of 124 Page ID
                                   #:21882
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 49 of 124 Page ID
                                   #:21883
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 50 of 124 Page ID
                                   #:21884
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 51 of 124 Page ID
                                   #:21885
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 52 of 124 Page ID
                                   #:21886
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 53 of 124 Page ID
                                   #:21887
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 54 of 124 Page ID
                                   #:21888
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 55 of 124 Page ID
                                   #:21889
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 56 of 124 Page ID
                                   #:21890
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 57 of 124 Page ID
                                   #:21891
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 58 of 124 Page ID
                                   #:21892
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 59 of 124 Page ID
                                   #:21893
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 60 of 124 Page ID
                                   #:21894
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 61 of 124 Page ID
                                   #:21895
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 62 of 124 Page ID
                                   #:21896
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 63 of 124 Page ID
                                   #:21897
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 64 of 124 Page ID
                                   #:21898
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 65 of 124 Page ID
                                   #:21899
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 66 of 124 Page ID
                                   #:21900
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 67 of 124 Page ID
                                   #:21901
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 68 of 124 Page ID
                                   #:21902
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 69 of 124 Page ID
                                   #:21903
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 70 of 124 Page ID
                                   #:21904
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 71 of 124 Page ID
                                   #:21905
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 72 of 124 Page ID
                                   #:21906
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 73 of 124 Page ID
                                   #:21907
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 74 of 124 Page ID
                                   #:21908
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 75 of 124 Page ID
                                   #:21909
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 76 of 124 Page ID
                                   #:21910
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 77 of 124 Page ID
                                   #:21911
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 78 of 124 Page ID
                                   #:21912
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 79 of 124 Page ID
                                   #:21913
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 80 of 124 Page ID
                                   #:21914
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 81 of 124 Page ID
                                   #:21915
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 82 of 124 Page ID
                                   #:21916
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 83 of 124 Page ID
                                   #:21917
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 84 of 124 Page ID
                                   #:21918
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 85 of 124 Page ID
                                   #:21919
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 86 of 124 Page ID
                                   #:21920
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 87 of 124 Page ID
                                   #:21921
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 88 of 124 Page ID
                                   #:21922
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 89 of 124 Page ID
                                   #:21923
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 90 of 124 Page ID
                                   #:21924
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 91 of 124 Page ID
                                   #:21925
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 92 of 124 Page ID
                                   #:21926
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 93 of 124 Page ID
                                   #:21927
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 94 of 124 Page ID
                                   #:21928
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 95 of 124 Page ID
                                   #:21929
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 96 of 124 Page ID
                                   #:21930
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 97 of 124 Page ID
                                   #:21931
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 98 of 124 Page ID
                                   #:21932
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 99 of 124 Page ID
                                   #:21933
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 100 of 124 Page ID
                                    #:21934
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 101 of 124 Page ID
                                    #:21935
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 102 of 124 Page ID
                                    #:21936
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 103 of 124 Page ID
                                    #:21937
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 104 of 124 Page ID
                                    #:21938
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 105 of 124 Page ID
                                    #:21939
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 106 of 124 Page ID
                                    #:21940
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 107 of 124 Page ID
                                    #:21941
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 108 of 124 Page ID
                                    #:21942
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 109 of 124 Page ID
                                    #:21943
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 110 of 124 Page ID
                                    #:21944
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 111 of 124 Page ID
                                    #:21945
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 112 of 124 Page ID
                                    #:21946
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 113 of 124 Page ID
                                    #:21947
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 114 of 124 Page ID
                                    #:21948
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 115 of 124 Page ID
                                    #:21949
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 116 of 124 Page ID
                                    #:21950
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 117 of 124 Page ID
                                    #:21951
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 118 of 124 Page ID
                                    #:21952
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 119 of 124 Page ID
                                    #:21953
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 120 of 124 Page ID
                                    #:21954
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 121 of 124 Page ID
                                    #:21955
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 122 of 124 Page ID
                                    #:21956
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 123 of 124 Page ID
                                    #:21957
Case 8:18-cv-02001-JVS-JDE Document 333-18 Filed 09/03/21 Page 124 of 124 Page ID
                                    #:21958
